McGehee, C. J.
ON SUGGESTION OF ERROR
The decision in this case was rendered on January 6, 1958, a motion to reinstate the cause was filed on April 21, 1958, and was overruled on May 5, 1958.
We have considered what we deem to be a suggestion of error which was filed December 8, 1959, and since it was not filed within the time allowed by the rules of this Court the same is hereby stricken on the ground that we no longer have jurisdiction of the case.
Suggestion of error stricken as being filed too late.
Hall, Holmes, Ethridge and Gillespie, JJ., concur.